UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUN3 30, 2009(Mark One) þ QUARTERLY REPORT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2009OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Nevada 14-1961383 State or OtherJurisdiction of Incorporation ofOrganization) Primary Standard Industrial Code (I.R.S. Employer Identification No.) (Name of Small Business Issuer in its Charter) Extreme Home Staging, Inc. (Address of Principal Executive Offices and Zip Code) 4507 15th Ave.
